Title: Rules by Which a Great Empire May Be Reduced to a Small One, 11 September 1773
From: Franklin, Benjamin
To: 


Franklin was pleased with this satire, which was a companion piece to “An Edict by the King of Prussia.” Both had the virtues, he believed, of brevity, comprehensiveness, and “out-of-the-way forms” that caught attention; but he preferred the “Rules” to the “Edict” for the breadth and variety of its contents and for “a kind of spirited ending of each paragraph.” His technique in the two was different: in this one he challenged his readers to see their government’s policy through colonial eyes; in the “Edict” he jolted them with the fiction that they were colonists themselves. The two essays had a single purpose, to induce the public to take a fresh look at the American problem. When Parliament reconvened in the autumn, that problem promised to be a major subject of discussion; and the sensational demand from Massachusetts for the removal of Hutchinson and Oliver was sure, when it came before the Privy Council, to provoke a storm. Moderate counsels could never prevail unless the folly of past measures was exposed, and Franklin devoted himself to exposing it. At the top of his satirical bent he could not be ignored, and the initial public reaction to his efforts was gratifying. The issue of the Public Advertiser containing the “Edict” sold out immediately, and both satires were widely reprinted in England and then in America.
What Franklin achieved is another matter. Satire is a poor instrument of persuasion, for the open-minded are likely to be entertained—perhaps shocked—rather than convinced, and the close-minded to be angered. He was aware of the danger. Although he hoped to turn a spotlight on colonial grievances in order to gain redress, he realized that the effect might be to make matters worse. For him personally that seems to have been the effect. The government dared not mention these attacks for fear of giving them even greater publicity, he concluded later, but they accounted in great part for the official fury unleashed upon him early in 1774.
The substance behind the “Rules” was scarcely new. Franklin had, in more sober fashion, made almost every point before. He touched hardly at all upon the constitutional issues that the Bostonians had set boiling, no doubt because they were difficult to treat satirically; but he marshaled most of the other themes that were his stock in trade as a controversialist. Some related to the colonies in general, some to Massachusetts in particular, and they ran the gamut from old trade restrictions and novel taxes to the oppression wrought by the army and navy; the result was, as he said, comprehensive. These themes were so familiar from long reiteration that in their usual form they might well have evoked no more than a shrug from the British public. By recasting them in the “out-of-the-way” form of satire he gave them a new bite. But the effect was short-lived. The government soon bit him in turn and then—the final irony—legislated many of his “Rules” in the Coercive Acts of 1774.
 
For the Public Advertiser.
Rules by which a GREAT Empire may be reduced to a SMALL ONE. [Presented privately to a late Minister, when he entered upon his Administration; and now first published.]
An ancient Sage valued himself upon this, that tho’ he could not fiddle, he knew how to make a great City of a little one. The Science that I, a modern Simpleton, am about to communicate is the very reverse.
I address myself to all Ministers who have the Management of extensive Dominions, which from their very Greatness are become troublesome to govern, because the Multiplicity of their Affairs leaves no Time for fiddling.
I. In the first Place, Gentlemen, you are to consider, that a great Empire, like a great Cake, is most easily diminished at the Edges. Turn your Attention therefore first to your remotest Provinces; that as you get rid of them, the next may follow in Order.
II. That the Possibility of this Separation may always exist, take special Care the Provinces are never incorporated with the Mother Country, that they do not enjoy the same common Rights, the same Privileges in Commerce, and that they are governed by severer Laws, all of your enacting, without allowing them any Share in the Choice of the Legislators. By carefully making and preserving such Distinctions, you will (to keep to my Simile of the Cake) act like a wise Gingerbread Baker, who, to facilitate a Division, cuts his Dough half through in those Places, where, when bak’d, he would have it broken to Pieces.

III. These remote Provinces have perhaps been acquired, purchas’d, or conquer’d, at the sole Expence of the Settlers or their Ancestors, without the Aid of the Mother Country. If this should happen to increase her Strength by their growing Numbers ready to join in her Wars, her Commerce by their growing Demand for her Manufactures, or her Naval Power by greater Employment for her Ships and Seamen, they may probably suppose some Merit in this, and that it entitles them to some Favour; you are therefore to forget it all, or resent it as if they had done you Injury. If they happen to be zealous Whigs, Friends of Liberty, nurtur’d in Revolution Principles, remember all that to their Prejudice, and contrive to punish it: For such Principles, after a Revolution is thoroughly established, are of no more Use, they are even odious and abominable.
IV. However peaceably your Colonies have submitted to your Government, shewn their Affection to your Interest, and patiently borne their Grievances, you are to suppose them always inclined to revolt, and treat them accordingly. Quarter Troops among them, who by their Insolence may provoke the rising of Mobs, and by their Bullets and Bayonets suppress them. By this Means, like the Husband who uses his Wife ill from Suspicion, you may in Time convert your Suspicions into Realities.
V. Remote Provinces must have Governors, and Judges, to represent the Royal Person, and execute every where the delegated Parts of his Office and Authority. You Ministers know, that much of the Strength of Government depends on the Opinion of the People; and much of that Opinion on the Choice of Rulers placed immediately over them. If you send them wise and good Men for Governors, who study the Interest of the Colonists, and advance their Prosperity, they will think their King wise and good, and that he wishes the Welfare of his Subjects. If you send them learned and upright Men for judges, they will think him a Lover of Justice. This may attach your Provinces more to his Government. You are therefore to be careful who you recommend for those Offices. If you can find Prodigals who have ruined their Fortunes, broken Gamesters or Stock-Jobbers, these may do well as Governors; for they will probably be rapacious, and provoke the People by their Extortions. Wrangling Proctors and petty-fogging Lawyers too are not amiss, for they will be for ever disputing and quarrelling with their little Parliaments, if withal they should be ignorant, wrong-headed and insolent, so much the better. Attorneys Clerks and Newgate Solicitors will do for Chief-Justices, especially if they hold their Places during your Pleasure: And all will contribute to impress those ideas of your Government that are proper for a People you would wish to renounce it.
VI. To confirm these Impressions, and strike them deeper, whenever the Injured come to the Capital with Complaints of Mal-administration, Oppression, or Injustice, punish such Suitors with long Delay, enormous Expence, and a final Judgment in Favour of the Oppressor. This will have an admirable Effect every Way. The Trouble of future Complaints will be prevented, and Governors and Judges will be encouraged to farther Acts of Oppression and Injustice; and thence the People may become more disaffected, and at length desperate.
VII. When such Governors have crammed their Coffers, and made themselves so odious to the People that they can no longer remain among them with Safety to their Persons, recall and reward them with Pensions. You may make them Baronets too, if that respectable Order should not think fit to resent it. All will contribute to encourage new Governors in the same Practices, and make the supreme Government detestable.
VIII. If when you are engaged in War, your Colonies should vie in liberal Aids of Men and Money against the common Enemy, upon your simple Requisition, and give far beyond their Abilities, reflect, that a Penny taken from them by your Power is more honourable to you than a Pound presented by their Benevolence. Despise therefore their voluntary Grants, and resolve to harrass them with novel Taxes. They will probably complain to your Parliaments that they are taxed by a Body in which they have no Representative, and that this is contrary to common Right. They will petition for Redress. Let the Parliaments flout their Claims, reject their Petitions, refuse even to suffer the reading of them, and treat the Petitioners with the utmost Contempt. Nothing can have a better Effect, in producing the Alienation proposed; for though many can forgive Injuries, none ever forgave Contempt.
IX. In laying these Taxes, never regard the heavy Burthens those remote People already undergo, in defending their own Frontiers, supporting their own provincial Governments, making new Roads, building Bridges, Churches and other public Edifices, which in old Countries have been done to your Hands by your Ancestors, but which occasion constant Calls and Demands on the Purses of a new People. Forget the Restraints you lay on their Trade for your own Benefit, and the Advantage a Monopoly of this Trade gives your exacting Merchants. Think nothing of the Wealth those Merchants and your Manufacturers acquire by the Colony Commerce; their encreased Ability thereby to pay Taxes at home; their accumulating, in the Price of their Commodities, most of those Taxes, and so levying them from their consuming Customers: All this, and the Employment and Support of thousands of your Poor by the Colonists, you are intirely to forget. But remember to make your arbitrary Tax more grievous to your Provinces, by public Declarations importing that your Power of taxing them has no limits, so that when you take from them without their Consent a Shilling in the Pound, you have a clear Right to the other nineteen. This will probably weaken every Idea of Security in their Property, and convince them that under such a Government they have nothing they can call their own; which can scarce fail of producing the happiest Consequences!
X. Possibly indeed some of them might still comfort themselves, and say, “Though we have no Property, we have yet something left that is valuable; we have constitutional Liberty both of Person and of Conscience. This King, these Lords, and these Commons, who it seems are too remote from us to know us and feel for us, cannot take from us our Habeas Corpus Right, or our Right of Trial by a Jury of our Neighbours: They cannot deprive us of the Exercise of our Religion, alter our ecclesiastical Constitutions, and compel us to be Papists if they please, or Mahometans.” To annihilate this Comfort, begin by Laws to perplex their Commerce with infinite Regulations impossible to be remembered and observed; ordain Seizures of their Property for every Failure; take away the Trial of such Property by Jury, and give it to arbitrary Judges of your own appointing, and of the lowest Characters in the Country, whose Salaries and Emoluments are to arise out of the Duties or Condemnations, and whose Appointments are during Pleasure. Then let there be a formal Declaration of both Houses, that Opposition to your Edicts is Treason, and that Persons suspected of Treason in the Provinces may, according to some obsolete Law, be seized and sent to the Metropolis of the Empire for Trial; and pass an Act that those there charged with certain other Offences shall be sent away in Chains from their Friends and Country to be tried in the same Manner for Felony. Then erect a new Court of Inquisition among them, accompanied by an armed Force, with Instructions to transport all such suspected Persons, to be ruined by the Expence if they bring over Evidences to prove their Innocence, or be found guilty and hanged if they can’t afford it. And lest the People should think you cannot possibly go any farther, pass another solemn declaratory Act, that “King, Lords, and Commons had, hath, and of Right ought to have, full Power and Authority to make Statutes of sufficient Force and Validity to bind the unrepresented Provinces IN ALL CASES WHATSOEVER.” This will include Spiritual with temporal; and taken together, must operate wonderfully to your Purpose, by convincing them, that they are at present under a Power something like that spoken of in the Scriptures, which can not only kill their Bodies, but damn their Souls to all Eternity, by compelling them, if it pleases, to worship the Devil.
XI. To make your Taxes more odious, and more likely to procure Resistance, send from the Capital a Board of Officers to superintend the Collection, composed of the most indiscreet, ill-bred and insolent you can find. Let these have large Salaries out of the extorted Revenue, and live in open grating Luxury upon the Sweat and Blood of the Industrious, whom they are to worry continually with groundless and expensive Prosecutions before the above-mentioned arbitrary Revenue-Judges, all at the Cost of the Party prosecuted tho’ acquitted, because the King is to pay no Costs. Let these Men by your Order be exempted from all the common Taxes and Burthens of the Province, though they and their Property are protected by its Laws. If any Revenue Officers are suspected of the least Tenderness for the People, discard them. If others are justly complained of, protect and reward them. If any of the Under-officers behave so as to provoke the People to drub them, promote those to better Offices: This will encourage others to procure for themselves such profitable Drubbings, by multiplying and enlarging such Provocations, and all with work towards the End you aim at.
XII. Another Way to make your Tax odious, is to misapply the Produce of it. If it was originally appropriated for the Defence of the Provinces and the better Support of Government, and the Administration of Justice where it may be necessary, then apply none of it to that Defence, but bestow it where it is not necessary, in augmented Salaries or Pensions to every Governor who has distinguished himself by his Enmity to the People, and by calumniating them to their Sovereign. This will make them pay it more unwillingly, and be more apt to quarrel with those that collect it, and those that imposed it, who will quarrel again with them, and all shall contribute to your main Purpose of making them weary of your Government.
XIII. If the People of any Province have been accustomed to support their own Governors and Judges to Satisfaction, you are to apprehend that such Governors and Judges may be thereby influenced to treat the People kindly, and to do them Justice. This is another Reason for applying Part of that Revenue in larger Salaries to such Governors and Judges, given, as their Commissions are, during your Pleasure only, forbidding them to take any Salaries from their Provinces; that thus the People may no longer hope any Kindness from their Governors, or (in Crown Cases) any Justice from their Judges. And as the Money thus mis-applied in one Province is extorted from all, probably all will resent the Misapplication.
XIV. If the Parliaments of your Provinces should dare to claim Rights or complain of your Administration, order them to be harass’d with repeated Dissolutions. If the same Men are continually return’d by new Elections, adjourn their Meetings to some Country Village where they cannot be accommodated, and there keep them during Pleasure; for this, you know, is your Prerogative; and an excellent one it is, as you may manage it, to promote Discontents among the People, diminish their Respect, and increase their Disaffection.
XV. Convert the brave honest Officers of your Navy into pimping Tide-waiters and Colony Officers of the Customs. Let those who in Time of War fought gallantly in Defence of the Commerce of their Countrymen, in Peace be taught to prey upon it. Let them learn to be corrupted by great and real Smugglers; but (to shew their Diligence) scour with armed Boats every Bay, Harbour, River, Creek, Cove or Nook throughout the Coast of your Colonies, stop and detain every Coaster, every Wood-boat, every Fisherman, tumble their Cargoes, and even their Ballast, inside out and upside down; and if a Penn’orth of Pins is found un-entered, let the Whole be seized and confiscated. Thus shall the Trade of your Colonists suffer more from their Friends in Time of Peace, than it did from their Enemies in War. Then let these Boats Crews land upon every Farm in their Way, rob the Orchards, steal the Pigs and Poultry, and insult the Inhabitants. If the injured and exasperated Farmers, unable to procure other Justice, should attack the Agressors, drub them and burn their Boats, you are to call this High Treason and Rebellion, order Fleets and Armies into their Country, and threaten to carry all the Offenders three thousand Miles to be hang’d, drawn and quartered. O! this will work admirably!
XVI. If you are told of Discontents in your Colonies, never believe that they are general, or that you have given Occasion for them; therefore do not think of applying any Remedy, or of changing any offensive Measure. Redress no Grievance, lest they should be encouraged to demand the Redress of some other Grievance. Grant no Request that is just and reasonable, lest they should make another that is unreasonable. Take all your Informations of the State of the Colonies from your Governors and Officers in Enmity with them. Encourage and reward these Leasing-makers; secrete their lying Accusations lest they should be confuted; but act upon them as the clearest Evidence, and believe nothing you hear from the Friends of the People. Suppose all their Complaints to be invented and promoted by a few factious Demagogues, whom if you could catch and hang, all would be quiet. Catch and hang a few of them accordingly; and the Blood of the Martyrs shall work Miracles in favour of your Purpose.
XVII. If you see rival Nations rejoicing at the Prospect of your Disunion with your Provinces, and endeavouring to promote it: If they translate, publish and applaud all the Complaints of your discontented Colonists, at the same Time privately stimulating you to severer Measures; let not that alarm or offend you. Why should it? since you all mean the same Thing.
XVIII. If any Colony should at their own Charge erect a Fortress to secure their Port against the Fleets of a foreign Enemy, get your Governor to betray that Fortress into your Hands. Never think of paying what it cost the Country, for that would look, at least, like some Regard for Justice; but turn it into a Citadel to awe the Inhabitants and curb their Commerce. If they should have lodged in such Fortress the very Arms they bought and used to aid you in your Conquests, seize them all, ’twill provoke like Ingratitude added to Robbery. One admirable Effect of these Operations will be, to discourage every other Colony from erecting such Defences, and so their and your Enemies may more easily invade them, to the great Disgrace of your Government, and of course the Furtherance of your Project.
XIX. Send Armies into their Country under Pretence of protecting the Inhabitants; but instead of garrisoning the Forts on their Frontiers with those Troops, to prevent Incursions, demolish those Forts, and order the Troops into the Heart of the Country, that the Savages may be encouraged to attack the Frontiers, and that the Troops may be protected by the Inhabitants: This will seem to proceed from your Ill will or your Ignorance, and contribute farther to produce and strengthen an Opinion among them, that you are no longer fit to govern them.
XX. Lastly, Invest the General of your Army in the Provinces with great and unconstitutional Powers, and free him from the Controul of even your own Civil Governors. Let him have Troops enow under his Command, with all the Fortresses in his Possession; and who knows but (like some provincial Generals in the Roman Empire, and encouraged by the universal Discontent you have produced) he may take it into his Head to set up for himself. If he should, and you have carefully practised these few excellent Rules of mine, take my Word for it, all the Provinces will immediately join him, and you will that Day (if you have not done it sooner) get rid of the Trouble of governing them, and all the Plagues attending their Commerce and Connection from thenceforth and for ever.
Q.E.D.
